Name: Commission Regulation (EC) No 2051/97 of 20 October 1997 establishing detailed rules for the implementation of the provisions relating to the allocation of a 'plant- health control' financial contribution from the Community
 Type: Regulation
 Subject Matter: environmental policy;  economic policy;  economic geography;  cooperation policy;  natural and applied sciences;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R2051Commission Regulation (EC) No 2051/97 of 20 October 1997 establishing detailed rules for the implementation of the provisions relating to the allocation of a 'plant- health control' financial contribution from the Community Official Journal L 287 , 21/10/1997 P. 0013 - 0013COMMISSION REGULATION (EC) No 2051/97 of 20 October 1997 establishing detailed rules for the implementation of the provisions relating to the allocation of a 'plant-health control` financial contribution from the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 97/14/EC (2), and in particular the last subparagraph of Article 19c (5) thereof,Whereas, pursuant to the provisions of Directive 77/93/EEC, a 'plant-health control` financial contribution from the Community may be granted to Member States to cover expenditure relating directly to the necessary specific measures which have been taken or are planned for the purpose of combating the harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, contain them;Whereas, moreover, Member States may, in particular, request to receive a Community financial contribution for their specific measures which they have adopted or planned to adopt to control infections by harmful organisms introduced in their territory;Whereas it is necessary to provide for detailed rules for the implementation of the provisions relating to the allocation of a 'plant-health control` financial contribution from the Community;Whereas these rules should be met by Member States when entering an application to qualify for the said Community financial contribution;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS REGULATION:Article 1 The application of Member States for the allocation of a 'plant-health control` financial contribution from the Community pursuant to Article 19c (5) of Directive 77/93/EEC, shall be:- entered in a written form by the single central authority referred to in Article 1 (6) of Directive 77/93/EEC, and- addressed to the Commission of the European Communities, Director General of DG VI, Rue de la Loi/Wetstraat 200, B-1049 Brussels, and- submitted by 15 October 1997, if to be taken into account for the appropriations for that purpose in the general budget of the European Union for the financial year 1997, and by 1 July of each subsequent year, if to be taken into account for the appropriations for that purpose in the general budget of the European Union for that year.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 87, 2. 4. 1997, p. 17.